DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lo et al. (U.S. Patent Application Publication No. 2008/0315398).
Regarding to claim 23, Lo teaches an electronic assembly comprising:
a wafer defining at least one cavity (Fig. 14, element 101/101a);
a chip located in the at least one cavity (Fig. 14, element 200), the chip having on one side an electroformed metal heat spreader (Fig. 14, element 130/116a) comprising at least one micro pillar (Fig. 14, element 116a), the micro pillar facilitating thermal management of the assembly ([0035], last 6 lines) and stress management of the assembly (when the chip is operating, it generates heat. There is a stress due to thermal mismatch between the metal heat spreader and the semiconductor chip. Higher generated heat, or lower thermal dissipation, results in higher stress. The thermal management increases thermal dissipation, thus facilitates stress management).
Regarding to claim 24, Lo teaches the at least one micro pillar is microstructured (Fig. 14, micro pillar 116a is microstructured).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (U.S. Patent Application Publication No. 2008/0315398).
Regarding to claim 1, Lo teaches an electronic assembly comprising:
(a) a wafer defining at least one cavity (Fig. 14, element 101/101a);
(b) a chip disposed in the at least one cavity (Fig. 14, element 200); and
(c) a metal heat spreader disposed in the at least one cavity, the chip being embedded in
the metal heat spreader (Fig. 14, element 130; [0035], line 4);
wherein the metal heat spreader comprises at least one elongate microstructure separated from a remainder of the metal heat spreader by at least one channel (Fig. 14, elements 116a; [0035], lines 7-8, the channels are the spaces between the elongate microstructures 116a);
wherein the metal heat spreader occupies an area within the cavity that is not occupied by the chip (Fig. 14, the metal heat spreader 130 occupies an area within the cavity that is not occupied by the chip 200); and
wherein the at least one elongate microstructure is configured and arranged in the cavity so as to improve thermal management of the chip as compared with a configuration and arrangement in which a heat spreader made of the metal and occupying the area within the cavity is a solid without channels ([0035], last 6 lines).
It is known that semiconductor chip generates heat during operation, and thermal management increases heat dissipations from a chip, thus reduces thermal stress caused by thermal mismatch between metal heat spreader and semiconductor material across the chip. However, Lo fails to express that the elongate microstructure improves thermal management of the chip by reducing stress across the chip. Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lo to configure the microstructures such that the thermal management is improved by reducing stress across the chip, as known in the art, in order to enhance reliability.
Regarding to claim 2, Lo does not clearly disclose a configuration of the metal heat spreader with the at least one elongate microstructure and the at least one channel improves thermal management by reducing peak von Mises stress across the chip by at least 2X without raising peak temperature more than 10% as compared with a configuration wherein the metal of the heat spreader fills the space within the at least one cavity without any channel, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the metal heat spreader with the at least one elongate microstructure and the at least one channel improving thermal management by reducing peak von Mises stress across the chip by at least 2X without raising peak temperature more than 10% as compared with a configuration wherein the metal of the heat spreader fills the space within the at least one cavity without any channel in order to enhance reliability, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding to claim 3, Lo teaches an electronic assembly comprising:
(a) a wafer defining at least one cavity (Fig. 14, element 101/101a);
(b) at least one chip assembly embedded within the at least one cavity, the at least one
chip assembly having a frontside and a backside and comprising a semiconductor
material (Fig. 14, element 200, [0035], line 6); and
(c) a heat spreader made of a metal, the heat spreader being embedded within the at least one cavity and being configured and arranged with a first portion of the metal heat spreader attached to a wall of the wafer and surrounding the at least one chip assembly and a second portion of the metal heat spreader disposed under the backside of the at least one chip assembly (Fig. 14, element 130; [0035], line 4) and forming at least one elongate microstructure surrounded by at least one channel (Fig. 14, elements 116a; [0035], lines 7-8, the channels are the spaces between the elongate microstructures 116a);
wherein the at least one elongate microstructure is formed either (i) directly on the backside of the chip assembly or on a metal layer connected thereto or (ii) on a base layer of the metal heat spreader that is formed directly on the backside of the chip assembly or on a metal layer connected thereto (Fig. 14, elongate microstructure 116a is formed directly on a base layer of the metal heat spreader that is formed directly on the backside of the chip assembly);
wherein the metal heat spreader and the at least one channel occupy a space within the at least one cavity that is not occupied by the at least one chip assembly (Fig. 14, the metal heat spreader 130 occupies an area within the cavity that is not occupied by the chip 200); and
wherein a configuration of the metal heat spreader with the at least one elongate microstructure surrounded by the at least one channel improves thermal management as compared with a configuration wherein a heat spreader made of the metal and occupying the space is a solid configuration without channels ([0035], last 6 lines).
It is known that electronic assembly generates heat during operation, and thermal management increases heat dissipations from electronic assembly, thus reduces thermal stress caused by thermal mismatch between metal heat spreader and the material across the electronic assembly. However, Lo fails to express that the elongate microstructure improves thermal management of the chip by reducing stress across the electronic assembly. Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lo to configure the microstructures such that the thermal management is improved by reducing stress across the electronic assembly, as known in the art, in order to enhance reliability.
Regarding to claim 4, Lo teaches the at least one elongate microstructure is of cylindrical shape (Fig. 14).
Regarding to claim 5, Lo teaches the metal heat spreader comprises copper ([0035], line 4).
Regarding to claim 8, Lo is silent as to dimensions. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the first portion of the metal heat spreader surrounding the chip assembly having a width as measured from an end of the chip assembly to a wall of the at least one cavity, of 1 to 100 microns and having a thickness as measured from a top of the at least one cavity to a bottom of the at least one cavity, of 100 microns to 1 mm in order to increase efficiency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding to claim 9, Lo teaches the at least one elongate microstructure is formed directly on the backside of the at least one chip assembly or on a metal layer connected thereto and extends to an edge of the at least one cavity (Fig. 14).
Regarding to claim 10, Lo is silent as to dimensions. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the at least one elongate microstructure having a length of about 10 to 500 microns in order to meet a design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding to claim 11, Lo teaches the at least one elongate microstructure is formed on the base layer or base plate and a length of the elongate microstructure extends from the base layer or base plate to an edge of the at least one cavity (Fig. 14).
Regarding to claim 12, Lo is silent as to dimensions. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the base layer or base plate having a thickness of about 1 to 150 microns and the at least one elongate microstructure having a length of about 1 to 500 microns in order to increase efficiency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding to claim 13, Lo teaches the metal heat spreader is configured and arranged to form a plurality of elongate microstructures within the at least one cavity with each of the plurality of elongate microstructures surrounded by a channel (Fig. 14).
Regarding to claim 14, Lo is silent as to dimensions. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure each of the plurality of elongate microstructures having a diameter of about 10 to 500 microns and each of the channels between the plurality of elongate microstructures is about 10 to 500 microns in width in order to increase efficiency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding to claim 15, Lo teaches the plurality of elongate microstructures are uniformly spaced across the backside of the at least one chip assembly (Fig. 14).
Regarding to claim 16, in Fig. 14, Lo illustrates the wafer defines a cavity, wherein a chip assembly is disposed within the cavity, wherein the chip assembly comprises a semiconductor material, a frontside and a backside, wherein a heat spreader comprising the metal is embedded in the cavity, the heat spreader comprising a  plurality of elongate microstructures surrounded by a at least one channel, wherein each of the plurality of elongate microstructures is attached either (i) directly on the backside of the chip assembly or on a metal layer connected thereto or (ii) on a base layer of the metal heat spreader that is formed directly on the backside of the  chip assembly or on a metal layer connected thereto, and wherein the second plurality of elongate microstructures are configured to provide the heat spreader with a lower coefficient of thermal expansion than the coefficient of thermal expansion of the heat spreader embedded in the at least one cavity (Fig. 14). 
Lo does not show a second assembly that having these features, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure at least a second cavity, wherein at least a second chip assembly is disposed within the at least second cavity, wherein the second chip assembly comprises a semiconductor material, a frontside and a backside, wherein a second heat spreader comprising the metal is embedded in the at least second cavity, the second heat spreader comprising a second plurality of elongate microstructures surrounded by a at least one channel, wherein each of the second plurality of elongate microstructures is attached either (i) directly on the backside of the second chip assembly or on a metal layer connected thereto or (ii) on a base layer of the metal heat spreader that is formed directly on the backside of the second chip assembly or on a metal layer connected thereto, and wherein the second plurality of elongate microstructures are configured to provide the second heat spreader with a lower coefficient of thermal expansion than the coefficient of thermal expansion of the heat spreader embedded in the at least one cavity, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).
Regarding to claim 17, when the structure is duplicated, at least one interconnect coupling the at least first chip assembly to the at least second chip assembly (Fig. 14, element 112b coupling the at least first chip assembly to the at least second chip assembly when structure is duplicated).
Regarding to claim 18, Lo does not clearly disclose a configuration of the metal heat spreader with the at least one elongate microstructure and the at least one channel improves thermal management by reducing peak von Mises stress across the chip by at least 2X without raising peak temperature more than 10% as compared with a configuration wherein the metal of the heat spreader fills the space within the at least one cavity without any channel, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the metal heat spreader with the at least one elongate microstructure and the at least one channel improving thermal management by reducing peak von Mises stress across the chip by at least 2X without raising peak temperature more than 10% as compared with a configuration wherein the metal of the heat spreader fills the space within the at least one cavity without any channel in order to enhance reliability, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding to claim 19, Lo teaches the wafer is made from a material selected from the group consisting of silicon, quartz, PolyChlorinated Biphenyls (PCBs ), fiberglass reinforced epoxy laminates, Silicon Carbide (SiC) and polymer ([0018], lines 1-2).
Regarding to claim 20, Lo teaches the chip assembly comprises one or more of a die from an IC chip, another die from a different technology and an IP Macro (Fig. 14, electronic chip is an IC chip).
Regarding to claim 21, claim 21 is a product-by-process recitation since it recites a process while claim 3, which claim 21 is dependent from, recite a product. The primary prior art is construed herein as teaching the structural features as claimed. If the methods of forming the layers are different, the process must result in a structural difference over the prior of record herein. The patentability does not depend on its method of production unless the method results in a distinct structure. A product by process claim is a product. Determination of patentability is based on the product itself.  If the product claimed is the same as or obvious from a product of the prior art, the claim in unpatentable even though the prior product was made by a different process. Once a product is found appearing to be substantially identical and a rejection over the art is made, the burden shifts to the applicant to show an unobvious difference.
Regarding to claim 22, claim 22 is a product-by-process recitation since it recites a process while claim 3, which claim 22 is dependent from, recite a product. The primary prior art is construed herein as teaching the structural features as claimed. If the methods of forming the layers are different, the process must result in a structural difference over the prior of record herein. The patentability does not depend on its method of production unless the method results in a distinct structure. A product by process claim is a product. Determination of patentability is based on the product itself.  If the product claimed is the same as or obvious from a product of the prior art, the claim in unpatentable even though the prior product was made by a different process. Once a product is found appearing to be substantially identical and a rejection over the art is made, the burden shifts to the applicant to show an unobvious difference.
Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (U.S. Patent Application Publication No. 2008/0315398), as applied to claims 3-4 above, in view of Nonaka et al. (U.S. Patent No. 7,671,467).
Regarding to claim 6, Lo teaches a semiconductor material of a chip assembly comprises silicon ([0004], line 3). However, Lo is silent as to the material of semiconductor chip 200. Nonaka discloses semiconductor material of a chip assembly comprises silicon, silicon carbide, GaN, GaAs, InP or SiGe (column 2, lines 54, semiconductor material of a chip assembly comprises silicon carbide). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lo in view of Nonaka to comprise silicon carbide in the semiconductor chip in order to make the structure useful for more applications, particularly, in a power convertor. 
Regarding to claim 7, Nonaka teaches the semiconductor material of the chip assembly comprises silicon carbide (column 2, lines 54). 
Allowable Subject Matter
Claims 21 and 22 would be allowable if all limitations of the claims are incorporated into the base claim, and distinct structures are added to the base claims, in which the claimed method results in.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828